Citation Nr: 1112363	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-39 035	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for bipolar disorder with depression (claimed as schizophrenia, depression and posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to April 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, the RO in Indianapolis, Indiana, assumed jurisdiction.

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) because of extenuating circumstances that prevented the Veteran from appearing for her hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing), which was scheduled for February 15, 2011.


REMAND

The Veteran's Travel Board hearing, as mentioned, initially was scheduled for February 15, 2011, and she failed to report for the proceeding, so the RO in Indianapolis transferred her file to the Board later in February 2011 and sent her and her representative a letter notifying them of this.

In a handwritten letter also dated in February 2011, the Veteran explained that she had been admitted to the VA Hospital in North Chicago, Illinois, on February 14, 2011 (her letter mistakenly references the year as "2010"), so the day before her scheduled hearing, and was not discharged until February 17, 2011, so not until two days after that scheduled hearing.  She cited her unstable Type I Diabetes and pulmonary issues as the reasons for that hospitalization and, therefore, requested the rescheduling of her hearing.


The Veteran's representative submitted this handwritten letter on her behalf, also in February 2011 and apparently on the same day (February 23, 2011) the RO returned the file to the Board.  But the RO did not date stamp this letter as received until the following day, so on February 24, 2011.  The representative also submitted a cover letter reiterating these extenuating circumstances, the hospitalization at the VA Medical Center (VAMC) in Chicago, which had prevented the Veteran from making her previously scheduled hearing.

These letters then were forwarded on to the Board and received in March 2011.

The Board finds the Veteran has shown good cause for failing to appear for her February 2011 Travel Board hearing and has submitted a timely request to reschedule her hearing.  38 C.F.R. § 20.704(d) (2010).

Accordingly, the claims are REMANDED for the following action:

Reschedule the Veteran's Travel Board hearing at the earliest opportunity.  Also notify her that she may have a videoconference hearing before the Board, instead, if this could occur sooner and would be a satisfactory alternative.  Whatever Board hearing she decides to have (Travel Board or videoconference), notify her and her representative of the date, time, and location of this rescheduled hearing, and put a copy of this notification letter in the claims file.  Also, if, for whatever reason, the Veteran changes her mind and elects not to have a hearing before the Board, or again fails to report for the proceeding on the date rescheduled, then also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

